Exhibit 10.11C AMENDMENT TO EMPLOYMENT AGREEMENT THIS AMENDMENT (the “Amendment”) is dated December 31, 2008, between THERAGENICS CORPORATION, a Delaware corporation (the “Company”) and M. CHRISTINE JACOBS, an individual resident of Georgia (the “Executive”). INTRODUCTION: The Company and the Executive entered into that certain employment agreement dated April13, 2000, as amended (the “Employment Agreement”).The parties hereto now desire to amend the Employment Agreement to comply with Section 409A of the Internal Revenue Code. NOW, THEREFORE, and in consideration of the Executive’s continued employment with the Company, the Company and the Executive hereby mutually agree that the Employment Agreement is amended as follows: 1. By adding the following to the end of Section 9(c): “(i)If the Company wishes to terminate the Executive’s employment as a result of a Disability, the Company must provide the written Notice of Termination at least thirty (30) days in advance of the Date of Termination. (ii) If the Executive wishes to terminate her employment for Good Reason, the Executive must give written Notice of Termination at least ten (10) days before the Date of Termination; provided, however, that if the Company cures the event within such ten (10) day period, the Executive may not resign for Good Reason. (iii)If the Executive wishes to terminate her employment without Good Reason, the Executive must give written Notice of Termination at least two (2) weeks before the Date of Termination; provided, in the sole discretion of the Company, the Company may waive such notice. (iv)If the Company wishes to terminate the Executive’s employment without Cause, the Company must give the Executive written Notice of Termination at least two (2) weeks before the Date of Termination. (v)If the Company wishes to terminate the Executive’s employment for Cause, the Company may terminate the Executive’s employment as soon as the Notice of
